Cuyahoga App. No. 88831, 2007-Ohio-5945. On motion for leave to file delayed cross-appeal. Motion granted.
Pursuant to S.Ct.Prae.R. 111(4), appellee/cross-appellant shall file a combined memorandum both in response to appellant/cross-appellee’s memorandum and in support of jurisdiction for the cross-appeal within 30 days of the date of this entry. Appellant/eross-appellee shall then file a memorandum in response to appellee/cross-appellant’s arguments in support of jurisdiction within 30 days after the filing of appellee/eross-appellant’s memorandum.
O’Connor and O’Donnell, JJ., dissent.